DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  	The response filed on 01/29/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 


Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claim 17, the Applicant argues Hans does not disclose:
“determining, based at least in part on the image data and the location data, a local condition of the wooden structure for each location associated with the location data … the local condition being at least one of a normal state, a decayed state, a damaged state, or an altered stated.” [Remarks: Page 9]

Examiner’s Response:
Regarding claim 17, the Examiner contends:
Hans discloses determining, based at least in part on the image data and the location data, a local condition of the wooden structure for each location associated with the location data (Hans: Fig. 1 & Pg. 7, Paras. 1, 3, 4 disclose a computer obtaining image data via probe 3 and base unit 1 for each location within the wooden structure and page 8, Para. 4 discloses determining the condition of the wood for each location using the image.), the local condition being at least one of a normal state, a decayed state, a damaged state, or an altered stated (Hans: Fig. 1; Abstract; Pg. 7, 1st paragraph; Pg. 8, 4th paragraph: The conditions, such as root damage, cracking, biodegradation [i.e., refers to a decayed or damaged state], etc.).


Claims 1-20 are pending

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg , 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA  1982); In reVogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA  1969).

A timely filed terminal disclaimer in compliance with 37 CPR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/135,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Table 1 shows comparison between the instant claims and the copending application claims.
Table 1 
Appl. 16/881,381 (instant application)
16/135,484 (copending)
1. (Currently Amended) A system for evaluating a condition of a wooden structure, the system comprising: a probing device comprising: a shaft; an image capture device coupled to the shaft; a distance sensor coupled to the shaft, the distance sensor being configured to measure a depth of the image capture device in the wooden structure; and at least one of (i) a rotation sensor configured to measure a rotation of the probe or (ii) an angle sensor configured to measure an angle of the shaft relative horizontal.
16. A system for evaluating the condition of a wooden structure, comprising:
a probing device for evaluating the condition of a wooden structure, the probing device comprising:
a shaft;
a distance sensor coupled to the shaft; and
an image capture device coupled to the shaft, the distance sensor being configured to measure a location of the image capture device in the wooden structure; and
a computing device coupled to the probing device configured to:
receive image data from the probing device, and
process the received image data.
Note: The bolded limitations of the instant application is taught below under 35 U.S.C. 103 as being unpatentable over Hans (SE 519,874 C2) in view of More (US 2015/0233806 A1). 


2. The system of claim 1, wherein the shaft comprises a first end and a second end, the distance sensor being coupled to the shaft nearer the first end than the second end, and the image capture device being coupled to the shaft nearer the second end than the first end.
2. The device of claim 1, wherein the shaft comprises a first end and a second end, the distance sensor being coupled to the shaft in proximate to the first end, and the image capture device being coupled to the shaft proximate to the second end.
4. The system of claim 1, wherein the shaft further comprises a probing tip that surrounds the image capture device.
3. The device of claim 1, wherein the shaft further comprises a probing tip that surrounds the image capture device.
5. The system of claim 1, wherein the probing device further comprises:
a retractable cover configured to:
cover the image capture device when the shaft is inserted into the wooden structure, and
uncover the image capture device when as the shaft is withdrawn from the wooden structure.
4. The device of claim 1, further comprising:
a retractable cover configured to:
cover the image capture device when the shaft is inserted into the wooden structure, and
uncover the image capture device when as the shaft is withdrawn from the wooden structure.
6. The system of claim 1, wherein the shaft comprises a probing tip configured to guide, align, or center the shaft within a hole bored in the wooden structure.
5. The device of claim 1, wherein the shaft comprises a probing tip configured to guide, align, or center the shaft within a hole bored in the wooden structure.
7. The system of claim 1, wherein the image capture device comprises a plurality of image capture sensors configured to capture images of an area surrounding at least a portion of the shaft.
6. The device of claim 1, wherein the image capture device comprises a plurality of image capture sensors configured to capture images substantially surrounding the shaft.
8. The system of claim 1, further comprising at least one from among a laser light-source, a light-emitting diode (LED) light source, and an ultra-violet light source.
7. The device of claim 1, further comprising at least one from among a laser light-source, a light-emitting diode (LED) light source, and an ultra-violet light source.
11. A method for evaluating a condition of a wooden structure, the method comprising:
(a) inserting an image capture device of a probing device into the wooden structure, the image capture device being coupled to an electronics unit;
(b) determining, with a distance sensor of the probing device and at least one of (i) a rotation sensor of the probing device or (ii) an angle sensor of the probing device, a location of the image capture device within the wooden structure;
(c) capturing image data from within the wooden structure using the image capture device at a first determined location within the wooden structure; and
(d) repeating (b) and (c) at a second determined location of the wooden structure.

8. A method for evaluating the condition of a wooden structure, the method comprising:
inserting an image capture device into the wooden structure, the image capture device being coupled to an electronics unit;
determining, with a distance sensor, a location of the image capture device within the wooden structure;
capturing image data from within the wooden structure using the image capture device at a first determined location within the wooden structure; and
repeating determining and capturing at a second location of the wooden structure.
Note: The bolded limitations of the instant application is taught below under 35 U.S.C. 103 as being unpatentable over Hans (SE 519,874 C2) in view of More (US 2015/0233806 A1). 
14. The method of claim 11 further comprising:
(e) correlating the image data associated with each determined location within the wooden structure with a respective local condition of the wooden structure at the respective determined location within the wooden structure.
11. The method of claim 8, wherein the appearance of the wooden structure at one or more locations within the structure is correlated with the condition of the wood at a location within the structure.
17. A non-transitory, computer-readable medium having instructions stored thereon that, when executed by a processor, cause a system to:
receive image data from an image capture device, the image data being indicative of one or more images of an internal portion of a wooden structure;
receive location data from a distance sensor, the location data indicative of a location within the wooden structure corresponding to each respective image of the one or more images; determining, based at least in part on the image data and the location data, a local condition of the wooden structure for each location associated with the location data, the local condition being at least one of a normal state, a decayed state, a damaged state, or an altered stated.
16. A system for evaluating the condition of a wooden structure, comprising:
a probing device for evaluating the condition of a wooden structure, the probing device comprising:
a shaft;
a distance sensor coupled to the shaft; and
an image capture device coupled to the shaft, the distance sensor being configured to measure a location of the image capture device in the wooden structure; and
a computing device coupled to the probing device configured to:
receive image data from the probing device, and
process the received image data.
Note: The bolded limitations of the instant application is taught below under 35 U.S.C. 102 as being anticipated by Hans (SE 519,874 C2).
18. The non-transitory, computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the system:
create, based on the image data, a condition profile of the wooden structure.
18. The system of claim 16, wherein the computing device is further configured to create, based on the image data received from the device, a condition profile of the wooden structure.
19. The non-transitory, computer readable medium of claim 18, wherein the condition profile includes approximate dimensions of any decayed section in the wooden structure.
19. The system of claim 18, wherein the condition profile shows the approximate length, height, and width of any decayed section in the wooden structure.
20. The non-transitory, computer readable medium of claim 18, wherein the instructions, when executed by the processor, further cause the system:
calculate an estimated strength of the wooded structure based on the condition profile.





























20. The system of claim 18, wherein the computing device is further configured to calculate the strength of the wooded structure based on the condition profile.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans (SE 519,874 C2).

As per claim 17, Hans discloses a non-transitory, computer-readable medium having instructions stored thereon that, when executed by a processor, cause a system to:
receive image data from an image capture device, the image data being indicative of one or more images of an internal portion of a wooden structure (Hans: Figs. 1, 2; Abstract; Pg. 6, Paras. 1, 4, 5; Pg. 7, 1st paragraph: A non-transitory-CRM having executable instructions by a processor 17 that receives image data from CCD 15 when probe 3 is inserted at various locations within the wooden structure of hole 31.);
receive location data from a distance sensor (29), the location data indicative of a location within the wooden structure corresponding to each respective image of the one or more images (Hans: Figs. 1, 2; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure of hole 31.);
determining, based at least in part on the image data and the location data, a local condition of the wooden structure for each location associated with the location data (Hans: Fig. 1; Abstract; Pg. 7, 1st paragraph; Pg. 8, 4th paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure to determine conditions of the wooden structure for each location associated with the location data.), the local condition being at least one of a normal state, a decayed state, a damaged state, or an altered stated (Hans: Fig. 1; Abstract; Pg. 7, 1st paragraph; Pg. 8, 4th paragraph: The conditions, such as root damage, cracking, biodegradation, etc.).
	As per claim 18, Hans discloses the non-transitory, computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the system:
create, based on the image data, a condition profile of the wooden structure (Hans: Fig. 1; Abstract; Pg. 7, Paras. 3, 4: The image data is sent to a computer to create digital images that represent a condition profile of the wooden structure.).

	As per claim 19, Hans discloses the non-transitory, computer readable medium of claim 18, wherein the condition profile includes approximate dimensions of any decayed section in the wooden structure (Hans: Fig. 1; Abstract; Pg. 8, 4th paragraph: The condition profile includes all properties of any decayed section in which probe 3 is inserted.).

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hans (SE 519,874 C2 – already of record) in view of More et al., hereinafter referred to as More (US 2015/0233806 A1 – already of record). 
	
As per claim 1, Hans discloses a system for evaluating a condition of a wooden structure (Hans: Abstract.), the system comprising: 
a probing device (Hans: Fig. 1; Pg. 4, 1st paragraph.) comprising: 
a shaft (Hans: Fig. 1, element 3; Abstract: A probe or shaft 3.); 
an image capture device (15) coupled to the shaft (Hans: Fig. 1; Abstract: CCD 15 coupled to processor 17 which is coupled to probe 3, thus the CCD 15 is coupled to probe 3.); 
a distance sensor (29) coupled to the shaft (3), the distance sensor (29) being configured to measure a depth of the (Hans: Fig. 1; Abstract: Movement sensor 29 records how far [i.e., depth] the probe 3 has been inserted into the wooden structure.); 
However Hans does not explicitly disclose “… measure a depth of the image capture device … and at least one of (i) a rotation sensor configured to measure a rotation of the probe or (ii) an angle sensor configured to measure an angle of the shaft relative horizontal.”
Further, More is in the same field of endeavor and teaches at least one of (i) a rotation sensor configured to measure a rotation of the probe or (ii) an angle sensor configured to measure an angle of the shaft relative horizontal (More: Fig. 9 & Para. [0158] disclose an angle sensor module that records the angle of the bored hole 160 [i.e., angle of bored hole == angle of shaft 106] to the ground-line 170 [i.e., relative horizontal].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans and More before him or her, to modify the probing system of Hans to include the angle sensor feature as described in More. The motivation for doing so would have been to improve inspection at various locations of wooden structures.
Hans-More do not explicitly disclose “… measure a depth of the image capture device …”.
Furthermore, Hans discloses that any component can be moved from one unit to another unit (Hans: Pg. 8, 1st paragraph.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the probing device of Hans-More so that the image capture device is placed at the end of the probe to measure a location of the image capture device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C). The motivation for doing so would have been to improve examination of exposed surfaces by providing configurable components that can observe the required surfaces. 

As per claim 2, Hans-More disclose the system of claim 1, wherein the shaft (3) comprises a first end and a second end, the distance sensor (29) being coupled to the shaft (3) nearer the first end than the second end (Hans: Fig. 1; Abstract: The distance sensor 29 is coupled to shaft 3 near the first end than the second end.), 
and the image capture device (15) being coupled to the shaft (3) 
Hans-More do not explicitly disclose “… the image capture device being coupled to the shaft nearer the second end than the first end.”
However Hans discloses that any component can be moved from one unit to another unit (Hans: Pg. 8, 1st paragraph.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the probing device of Hans-More so that the image capture device is placed nearer the second end than the first end, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C). The motivation for doing so would have been to improve examination of exposed surfaces by providing configurable components that can observe the required surfaces.
	
As per claim 4, Hans-More disclose the system of claim 1, wherein the shaft further comprises a probing tip (Hans: Fig. 1; Abstract: The probe 3 has a tip.).
Hans-More do not explicitly disclose “… a probing tip that surrounds the image capture device.”
However Hans discloses the image capture device that can be moved from one unit to another unit (Hans: Fig. 1; Pg. 8, 1st paragraph.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the probing device of Hans-More so that the image capture device is placed at the probing tip so that the tip surrounds the image capture device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C). The motivation for doing so would have been to improve examination of exposed surfaces by providing configurable components that can observe the required surfaces.

	As per claim 6, Hans discloses the system of claim 1, wherein the shaft comprises a probing tip configured to guide, align, or center the shaft within a hole bored in the wooden structure (Hans: Fig. 1; Abstract; Pg. 5, 1st paragraph: A probing tip, which is at the end of probe 3, configured to guide, align, or center the shaft within a hole bored in the wooden structure.).

	As per claim 8, Hans discloses the system of claim 1, further comprising at least one from among a laser light-source, a light-emitting diode (LED) light source, and an ultra-violet light source (Hans: Fig. 1; Pg. 5, 1st paragraph: LED 7.).

As per claim 9, Hans-More disclose the system of Claim 1 further comprising: a computing device configured to: receive image data from the image capture device (Hans: Fig. 1; Abstract; Pg. 7, Paras. 3, 4: A computer is connected to output 19 of base unit 1 to receive image data from the CCD 15.); 
receive depth data from the distance sensor and at least one of (i) rotation data from the rotation sensor or (ii) angle data from the angle sensor (Hans: Fig. 1; Abstract; Pg. 7, Paras. 3, 4; Pg. 10, Clm. 1: The computer receives depth data from the distance sensor and More: Fig. 9 & Para. [0158] disclose an angle sensor module that records the angle of the bored hole 160 [i.e., angle of bored hole == angle of shaft 106] to the ground-line 170.); and 
process the image data, the depth data, and at least one of (i) the rotation data or (ii) the angle data (Hans: Fig. 1; Abstract; Pg. 7, Paras. 3, 4; Pg. 10, Clm. 1: The computer processes the image data and the depth data and More: Fig. 9 & Para. [0158] disclose an angle sensor module records [i.e., processes] the angle data.).

	As per claim 10, Hans discloses the system of claim 9, wherein the probing device comprises the computing device (Hans: Fig. 1; Abstract; Pg. 7, Paras. 3, 4: The probing device comprises the computer.).

	As per claim 11, Hans discloses a method for evaluating a condition of a wooden structure (Hans: Abstract.), the method comprising:
(a) inserting (15) being coupled to an electronics unit (Hans: Fig. 1; Abstract: CCD 15 coupled to processor 17 of base unit 1 and the probe 3 is inserted into the wooden structure.);
(b) determining, with a distance sensor (29) of the probing device (Fig. 1) (Hans: Fig. 1; Abstract: Movement sensor 29 records how far the probe 3 has been inserted into the wooden structure.);
(c) capturing image data from within the wooden structure using the image capture device at a first determined location within the wooden structure (Hans: Figs. 1, 2; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure of hole 31.); and
(d) repeating (b) and (c) at a second determined location of the wooden structure (Hans: Fig. 1; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure.).
Hans does not explicitly disclose “… inserting an image capture device of a probing device … and at least one of (i) a rotation sensor of the probing device or (ii) an angle sensor of the probing device, a location of the image capture device within the wooden structure …”.
Further, More is in the same field of endeavor and teaches an angle sensor of the probing device (More: Fig. 9 & Para. [0158] disclose an angle sensor module that records the angle of the bored hole 160 [i.e., angle of bored hole == angle of shaft 106] to the ground-line 170 [i.e., relative horizontal].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans and More before him or her, to modify the probing system of Hans to include the angle sensor feature as described in More. The motivation for doing so would have been to improve inspection at various locations of wooden structures.
However, Hans-More do not explicitly disclose “… measure a depth of the image capture device …”.
Furthermore, Hans discloses that any component can be moved from one unit to another unit (Hans: Pg. 8, 1st paragraph.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the probing device of Hans-More so that the image capture device is placed at the end of the probe so that the image capture device is inserted into the wooden structure, which enables measurement of a location of the image capture device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C). The motivation for doing so would have been to improve examination of exposed surfaces by providing configurable components that can observe the required surfaces.

	As per claim 13, Hans discloses the method of claim 11, wherein the electronics unit (17) is connected to the probing device (Hans: Fig. 1; Abstract: CCD 15 coupled to processor 17 of base unit 1.).

As per claim 14, Hans discloses the method of claim 11 further comprising:
(e) (Hans: Figs. 1, 2; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure of hole 31.).
	However Hans does not explicitly disclose “… correlating … with a respective local condition of the wooden structure at the respective determined location within the wooden structure.”
	Further, More is in the same field of endeavor and teaches correlating with a respective local condition of the wooden structure at the respective determined location within the wooden structure (More: [0086]: Correlates a local condition of the wooden structure at the respective determined locations within the wooden structure.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans and More before him or her, to modify the probing device of Hans to include the correlating local condition feature as described in More. The motivation for doing so would have been to improve inspection of utility poles and other wooden structures by providing referable data.
	
As per claim 15, Hans discloses the method of claim 11, wherein:
the probing device further comprises a shaft connecting the image capture device to the distance sensor (Hans: Fig. 1; Abstract: The shaft 3 enables a coupling between the distance sensor 29 and CCD as they are coupled to processor 17.), and
the method further comprises:
(Hans: Figs. 1, 2; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure of hole 31.).
	However Hans does not explicitly disclose “… (e) performing an excavation-less analysis of at least a portion of the wooden structure that is below ground level by inserting … the probing device into a hole of the wooden structure that extends below ground level.”
	Further, More teaches (e) performing an excavation-less analysis of at least a portion of the wooden structure that is below ground level by inserting the blade of the probing device into a hole of the wooden structure that extends below ground level (More: [0010], [0074]: Performing an excavation-less analysis of at least a portion of the wooden structure 112 that is below ground level 170 by inserting the blade 108 of the probing device 106 into a hole of the wooden structure 112 that extends below ground level 170.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans and More before him or her, to modify the probing device of Hans to include the excavation-less analysis feature as described in More. The motivation for doing so would have been to improve inspection of utility poles and other wooden structures by providing measurements at various locations.
	
As per claim 20, Hans discloses the non-transitory, computer readable medium of claim 18, wherein the instructions, when executed by the processor, further cause the system:
(Hans: Fig. 1; Abstract; Pg. 7, Paras. 1, 3, 4; Pg. 8, 4th paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure to determine the integrity of the wooden structure based on the condition profile imaged.).
	However Hans does not explicitly disclose “… calculate an estimated strength of the wooded structure based on the condition profile.”
	Further, More teaches calculate an estimated strength of the wooded structure based on the condition profile (More: [0122]: Calculate an estimated strength of the wooded structure based on the condition profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans and More before him or her, to modify the probing device of Hans to include the excavation-less analysis feature as described in More. The motivation for doing so would have been to improve inspection of utility poles and other wooden structures by providing calculated measurements at various locations.







Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hans in view of More in further view of Avron et al., hereinafter referred to as Avron (US 2014/0364694 A1).

	As per claim 3, Hans discloses the system of claim 1, wherein:
the shaft (3) has an end and at least one outer wall (Hans: Fig. 1.), and

	However Hans-More do not explicitly disclose the image capture device is positioned such that an image capture sensor of the image capture device is facing in a generally radially outward direction from a central axis of the shaft.”
	Further, Avron is in the same field of endeavor and teaches the image capture device (162) is positioned such that an image capture sensor (164) of the image capture device (162) is facing in a generally radially outward direction from a central axis of the shaft (Avron: Fig. 1J; [0487], [1158]: Tip section 162 includes multiple image sensors that are facing radially outward from at least one outer wall of the shaft.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans-More and Avron before him or her, to modify the probing device of Hans-More to include the image sensor facing radially outward feature as described in Avron. The motivation for doing so would have been to improve inspection by providing broader field of view.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hans in view of More in further view of Ramanujam et al., hereinafter referred to as Ramanujam (US 2016/0287063 A1).

	As per claim 5, Hans-More disclose the system of claim 1, wherein the probing device further comprises: (Hans: Fig. 1; Abstract: CCD 15 coupled to probe 3. Probe 3 can be inserted and withdrawn.).
	However Hans-More do not explicitly disclose “… a retractable cover configured to: cover the image capture device … and uncover the image capture device …”.
	Further, Ramanujam is in the same field of endeavor and teaches a retractable cover configured to: cover the image capture device when the shaft is inserted and uncover the image capture device when as the shaft is withdrawn (Ramanujam: Figs. 1, 2, 6, 7; [0038], [0039], [0053], [0054]: When in the closed position, the members 602 and 604 [claimed retractable cover] may cover the image capture device 118 when shaft 106 is inserted. The shaft 106 can be manually withdrawn while manually opening and closing the retractable cover using actuating member 606. When open, the image capture device 118 may capture images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans-More and Ramanujam before him or her, to modify the shaft of Hans-More to include the image capture device and a retractable cover feature as described in Ramanujam. The motivation for doing so would have been to improve visual inspection by providing proper diagnostic tools (Ramanujam: [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hans in view of More in further view of Hatcher et al., hereinafter referred to as Hatcher (US 2013/0194413 A1).

	As per claim 7, Hans-More disclose the system of claim 1, wherein the image capture device (Hans: Fig. 1; Abstract: The image capture device 15 captures images surrounding the shaft 3.).
	However Hans-More do not explicitly disclose “… wherein the image capture device comprises a plurality of image capture sensors configured to capture images …”.
	Further, Hatcher is in the same field of endeavor and teaches wherein the image capture device comprises a plurality of image capture sensors configured to capture images substantially surrounding the shaft (Hatcher: Figs. 7, 13-15; [0056], [0057]; The image capture device 88 comprises a plurality of image capture sensors 156, 158 configured to capture images surrounding the shaft.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans-More and Hatcher before him or her, to modify the shaft of Hans-More to include the plurality of image capture sensors feature as described in Hatcher. The motivation for doing so would have been to improve camera inspection of an area of interest by providing a greater field of view (Hatcher: [0003]).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hans in view of More in further view of Mohammad (“MV For Automating Visual Inspection of Wooden Railway Sleepers”; Pgs. 1-51; Pub. 2008; URL: https://www.diva-portal.org/smash/get/diva2:518382/FULLTEXT01.pdf).

As per claim 16, Hans-More disclose the method of claim 11 further comprising:
(e) receiving a plurality of images that the image capture device acquires inside the wooden structure at a plurality of locations within the wooden structure (Hans: Fig. 1; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure.); and
(f) (Hans: Fig. 1; Abstract; Pg. 8, 4th paragraph: CCD 15 captures a condition of the wooden structure based on the plurality of images.).
	However Hans-More do not explicitly disclose “… categorizing a condition of the wooden structure based on the plurality of images …”.
	Further, Mohammad is in the same field of endeavor and teaches categorizing a condition of the wooden structure based on the plurality of images (Mohammad: Abstract, Pg. 3, Paras. 1-3: Classifies the condition of wood based on a plurality of images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans-More and Mohammad before him or her, to modify the inspection device of Hans-More to include the categorizing feature as described in Mohammad. The motivation for doing so would have been to improve visual inspection by providing machine learning techniques.  












Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hans in view of More in further view of Ursella et al., hereinafter referred to as Ursella (US 2018/0313809 A1).

As per claim 21, Hans-More disclose the method of claim 11 further comprising: 
(e) receiving a plurality of images that the image capture device acquires inside the wooden structure at a plurality of locations within the wooden structure (Hans: Fig. 1; Abstract; Pg. 7, 1st paragraph: CCD 15 captures images data when probe 3 is inserted at various locations within the wooden structure.); and 

However Hans-More do not explicitly disclose “… generating a three-dimensional visual representation of interior surfaces of the wooden structure.”
Further, Ursella is in the same field of endeavor and teaches generating a three-dimensional visual representation of interior surfaces of the wooden structure (Ursella: Para. [0046] discloses generating a 3d visual representation of interior surfaces of a wooden log.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Hans-More and Ursella before him or her, to modify the wooden inspection system of Hans-More to include the three-dimensional representation feature as described in Ursella. The motivation for doing so would have been to improve wood inspection by providing advanced imaging techniques that can show additional angles of a wooden structure. 
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 04-11-2021